Citation Nr: 0824015	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to May 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in June 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder.  

In April 2008, the appellant's motion to advance this case on 
the Board's docket was denied.  See 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran died in June 2005 from carcinoma of the 
colon.

2.  Carcinoma of the colon is not related to the veteran's 
active military service.

3.  At the time of the veteran's death, service connection 
was in effect for type II diabetes mellitus.

4.  The veteran's service-connected type II diabetes mellitus 
did not play a material causal role in his death.


5.  Lung cancer did not play a material causal role in the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2007); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

During the veteran's lifetime, service connection was 
established for type II diabetes mellitus.

The original certificate of death indicates that the veteran 
died in June 2005.  The immediate cause of death was 
certified to be colon carcinoma.  An addendum to the death 
certificate, certified in December 2006, indicates that other 
significant conditions contributing to the veteran's death 
were lung cancer and diabetes.

The appellant does not contend, and the record does not show, 
that the veteran's colon carcinoma was incurred in service.  
The veteran's service treatment records do not refer to colon 
carcinoma and the report of examination in April 1969 for the 
veteran's discharge from service notes that clinical 
evaluation of all systems was normal, and no abnormalities 
related to the colon or other organs were noted.  Nor may 
carcinoma of the colon be presumed incurred during active 
military service, as this chronic disease was not manifested 
to a degree of 10 percent disabling within one year after the 
veteran's active military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  Also, the record does 
not contain a medical opinion linking the veteran's fatal 
colon carcinoma to his military service.  

The appellant does contend that the veteran had lung cancer 
which should have been service-connected on a presumptive 
basis due to the veteran's service in the Republic of 
Vietnam, and that his lung cancer was an additional or 
contributory cause of his death.  See January 2007 VA Form 9.  
The record does not show that the veteran had lung cancer 
which was incurred in service.  The veteran's service 
treatment records do not refer to lung cancer and as noted 
above, the report of examination in April 1969 for the 
veteran's discharge from service notes that clinical 
evaluation of all systems was normal, and no abnormalities 
related to the lungs or other organs were noted.  Nor may 
lung cancer be presumed incurred during active military 
service, as there is no evidence of the veteran having lung 
cancer manifested to a degree of 10 percent disabling within 
one year after his active military service.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The only post-
service medical evidence of the veteran being diagnosed with 
lung cancer are May 2005 treatment reports from the Community 
Medical Center which indicate that the veteran had a history 
of lung cancer.  Also, the record does not contain a medical 
opinion linking a diagnosis of lung cancer to the veteran's 
military service.  

The appellant also contends that the veteran's service-
connected type II diabetes mellitus was an additional or 
contributory cause of his death.  See January 2007 VA Form 9. 

Although the veteran's death certificate was amended to list 
type II diabetes mellitus as a significant condition 
contributing to the veteran's death, the record does not 
contain other evidence to show a relationship between the 
veteran's service-connected type II diabetes mellitus and the 
cause of his death.  A March 2004 consultation report from A. 
Ponnambalam, MD, the veteran's oncologist, indicates that the 
veteran had metastic colon carcinoma and that he was 
initially diagnosed with the disease in January 2003.  There 
is no mention of lung cancer and the report notes that there 
is no history of diabetes.  A May 2005 consultation report 
from Dr. Ponnambalam indicates that the veteran had steadily 
progressive colon carcinoma.  Again, there was no mention of 
lung cancer and the report notes that there is no history of 
diabetes.  Neither the summary of the veteran's 
hospitalization ending on the date of his death nor the 
treatment records concerning this hospitalization mention the 
veteran's diabetes, much less indicate how the diabetes would 
have contributed to cause the veteran's death.  The summary 
of this hospitalization states that the oncologist was not 
able offer the patient anything, as he had a widespread 
metastatic cancer with multiorgan involvement.  The veteran's 
prognosis on the day of his death was described as grave, 
with limited life expectancy.

The appellant reports that the veteran's primary physician, 
Dr. Catherine Forrester treated the veteran for colon cancer, 
diabetes mellitus and lung cancer, and that she treated him 
for approximately one and a half to two years prior to his 
death. See June 2007 hearing transcript.  Dr. Forrester 
signed the amendment to the veteran's death certificate, 
indicating that lung cancer and diabetes were significant 
conditions contributing to the veteran's death.   However, 
the Board has been unable to obtain medical records from Dr. 
Forrester.  

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, VA must provide the 
claimant with notice that identifies what records VA was 
unable to obtain, explains the efforts VA made to obtain the 
records, describes what further action VA will take with 
respect to the claim, and notifies the claimant that it is 
ultimately his or her responsibility to provide the evidence.  
38 C.F.R. § 3.159(c), (e). Here, the record shows that Dr. 
Forrester was sent letters in September and December 2005, 
requesting copies of the veteran's records of medical 
treatment.  She failed to respond to either request.  
Likewise, the appellant was sent a letter in December 2005, 
notifying her that Dr. Forrester had not responded to the 
requests for treatment records, notifying her that it is 
ultimately her responsibility to provide the evidence, 
requesting that she send copies of the records of the 
veteran's medical treatment by Dr. Forrester, and explaining 
what further action VA would take with respect to the claim.  
The appellant did not respond to this request.  

The Board has done everything required under 38 C.F.R. 
§ 3.159(e).  Records from Dr. Forrester, which could explain 
how the veteran's diabetes contributed to cause his death, 
were not obtained.  Without medical evidence to support Dr. 
Forrester's amendment to the death certificate that the 
veteran's service-connected type II diabetes mellitus was a 
contributory cause of his death, the opinion expressed by 
that certificate has limited probative value and it is 
outweighed by the contemporaneous medical records that do not 
show a relationship between the veteran's death due to 
widespread metastatic cancer and his service-connected 
diabetes mellitus.  The appellant has also failed to submit 
any other medical evidence linking the veteran's diabetes 
mellitus to the cause of the veteran's death.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Section 3.159 was amended, effective May 30, 
2008 as to applications for benefits pending before VA on or 
filed thereafter, to eliminate the requirement that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353 (April 30, 2008). 

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

The record reflects that in September 2005, prior to the 
initial adjudication of the appellant's claim, the appellant 
was provided with the notice required by section 5103(a), to 
include notice that she submit any pertinent evidence in her 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was provided the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in the October 2006 
statement of the case and subsequent letters.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  As discussed above, after diligent 
efforts by the VA, medical records from Dr. Catherine 
Forrester have not been obtained.  Neither the appellant nor 
her representative has identified any other outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


